Title: List of Nominations from Jacob Wagner, 9 December 1803
From: Wagner, Jacob
To: Jefferson, Thomas


               
                  [before 9 Dec. 1803]
               
               
               
                  
                     Jacob Ridgway of Pennsylvania—
                     Antwerp. Note a blank commission for this port was sent to Mr. Livingston at Paris with authority to fill it up. This happened many months ago: and lately the offer has been made to Mr. Barnet to take his choice of it and Havre.
                  
                  
                     Francis Coffin (a Frenchman)
                     of Dunkirk was formerly our Consul there. Quer. is he intended?
                  
                  
                     Henry Wilson of Maryland—
                     Ostend.
                  
                  
                     Wm. Foster jr.
                     Morlaix
                  
                  
                     John Leonard of New Jersey—
                     Barcelona
                  
                  
                     Lawson Alexander of Maryland—
                     Rotterdam
                  
                  
                     John M. Forbes of New York
                     to be Consul for such parts of the Circle of Lower Saxony as may be nearer to Hamburg than to the Residence of any other Consul or Vice Consul of the U. States. Note this limitation may be necessary to prevent him from superseding the Consul at Bremen &c.
                  
               
            